SYSTEM FOR REMOTE
MONITORING ENGINE PARAMETERS



NON-FINAL OFFICE ACTION


This action is in response to the Applicant’s Request for Continued Examination dated Feb. 18, 2022.

TITLE

In view of the Applicant’s amended title, the objection thereto as set forth in the Final Office Action dated Oct. 18, 2021 has been overcome.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.


CLAIMS

35 U.S.C. § 112

In view of the Applicant amendments to the claims, the claim rejection under 35 U.S.C. 112(b) as set forth in the said Final Office Action has been overcome.

Double Patenting

In view of the Applicant’s Terminal Disclaimer dated Dec. 20, 2021, the double patenting rejection as set forth in the said Final Office Action has been overcome.

35 U.S.C. § 102

Claims 1 - 7, 10, 11, 13, 14, 17, and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenen et al. (2004/0236495).

With respect to independent claims 1, 7, and 14, Koenen et al. set forth a method and system for monitoring an internal combustion engine comprising:
sensing a characteristic (oil level) of the engine using a monitoring device (14) directly attached to the engine (Figs. 3 & 4);


the monitoring device processing the sensed characteristic (oil level) to produce engine parameter data (level of engine oil);
transmitting the engine parameter data from the monitoring device to a remote application running on a remote device (page 3, paragraphs 36 & 38); and
using the remote application to produce engine monitoring data of the engine by processing the engine parameter data which utilizes engine characterizing data of the engine which is stored on the remote device (Fig. 8 and page 3, paragraphs 40+),
wherein the monitoring device provides an access point (62) to an oil system of the engine.

With respect to claim 2, Koenen et al. set forth that the sensed characteristic is an oil temperature (page 2, paragraph 29) and thus a crankcase temperature as claimed.

With respect to claim 3, Koenen et al. set forth that the engine parameter data comprises data representative of firing frequency (page 2, paragraph 29) and data representative of engine temperature (58), and then producing data representative of an engine speed by using the data representative of the firing frequency of the engine (Fig. 8) and data representative of a number of cylinders of the engine stored on the remote device (page 4, paragraphs 45+).

With respect to claim 4, Koenen et al. set forth registering the monitoring device with the remote application (establishing connection between the module and the computing device) wherein during the registration, data relating to the engine stored in a database on the remote device is associated with the monitoring device (page 3, paragraph 42).

With respect to claims 5 and 11, Koenen et al. set forth that the monitoring device (14) is fluidly coupled to a crankcase of the engine and monitors a pressure characteristic of the crankcase (oil pressure 60 in Fig. 4).

With respect to claims 6 and 13, Koenen et al. set forth the transmitting of the engine parameter data from the monitoring device (14) to an intermediate device (modem) and from the intermediate device to the remote device (page 3, paragraph 36).

With respect to claim 10, Koenen et al. set forth that the monitoring device is provided with an identifier and is configured to be registered with the remote application using the identifier (see selection and use of appropriate option from the drop down menu in the remote application on page 3, paragraph 42 in order to establish a connection between the module 14 and remote application).

With respect to claims 17 and 18, Koenen et al. set forth that the intermediate device can be a monitoring device (page 3, paragraph 36) as is claimed.

Allowable Subject Matter

Claims 8, 9, 12, 15, 16, 19, and 20 have been found to contain subject matter not taught by or suggested by the prior art and are thus objected to as being dependent upon a rejected base 


claim. Accordingly, these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 8, 9, 12, 15, and 16, the comments set forth in the said Final Office Action pertaining to the prior art still stand.
With respect to newly added claims 19 and 20, the prior art fails to teach or suggest that the identifier is an optical code.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Eric S. McCall/Primary Examiner
Art Unit 2856